IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2013-CP-01365-COA

EARL LEE WRIGHT A/K/A EARL L. WRIGHT                                    APPELLANT
A/K/A EARL WRIGHT

v.

RONALD KING                                                               APPELLEE


DATE OF JUDGMENT:                        07/11/2013
TRIAL JUDGE:                             HON. ROBERT P. KREBS
COURT FROM WHICH APPEALED:               GREENE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  EARL LEE WRIGHT (PRO SE)
ATTORNEYS FOR APPELLEE:                  OFFICE OF THE ATTORNEY GENERAL
                                         BY: ANTHONY LOUIS SCHMIDT JR.
                                             R. STEWART SMITH JR.
                                             JAMES M. NORRIS
NATURE OF THE CASE:                      CIVIL - OTHER
TRIAL COURT DISPOSITION:                 AFFIRMED THE DECISIONS OF THE
                                         MISSISSIPPI DEPARTMENT OF
                                         CORRECTIONS THROUGH ITS
                                         ADMINISTRATIVE REMEDY PROGRAM
                                         AND DETERMINED THAT ITS DECISIONS
                                         WERE NOT ARBITRARY OR CAPRICIOUS
                                         AND WERE SUPPORTED BY
                                         SUBSTANTIAL EVIDENCE
DISPOSITION:                             AFFIRMED: 10/07/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE GRIFFIS, P.J., MAXWELL AND FAIR, JJ.

      GRIFFIS, P.J., FOR THE COURT:

¶1.   Earl Lee Wright appeals the circuit court judgment that upheld the decisions of the

Mississippi Department of Corrections (MDOC) Administrative Remedy Program (ARP).
¶2.    In 1985, Wright was convicted for armed robbery as a habitual offender in Holmes

County, Mississippi. He was sentenced to life imprisonment. He is currently confined as an

inmate at the South Mississippi Correctional Institute in Leakesville, Mississippi.

¶3.    On March 7, 2013, Wright filed his petition for post-conviction collateral relief (PCR)

related to a rule violation for the possession of major contraband. The circuit court treated

Wright’s petition as a petition for an order to show cause pursuant to Mississippi Code

Annotated section 47-5-803 (Rev. 2011).

¶4.    On May 16, 2013, Wright filed his “Application for Malicious Act: Negligence.”

Wright claimed that he was denied services by the Inmate Legal Assistance Program. The

circuit court treated this application as a petition for an order to show cause pursuant to

section 47-5-803.

¶5.    On June 3, 2013, Wright filed his “Application for Permanent Restraining Order for

Preliminary Injunction.” Wright alleged that the bedding and clothing provided by MDOC

were inadequate and that he was unable to attend religious services. The circuit court treated

this as a petition falling under MDOC’s ARP. The circuit court stayed the proceedings for

ninety days, pursuant to Mississippi Code Annotated section 47-5-803(2), as the court

determined that Wright had not exhausted his remedies under the ARP. Wright subsequently

exhausted his remedies under the ARP process and filed his appeal of that decision to the

circuit court.

¶6.    On July 11, 2013, the circuit court entered three separate orders. The circuit court

determined that the decisions of the MDOC related to Wright’s ARP proceedings were not

arbitrary or capricious, were supported by substantial evidence, were not beyond the powers


                                              2
of the ARP, and did not violate Wright’s rights. It is from this decision that Wright files his

pro se appeal before this Court.

¶7.      The standard that this Court employs in reviewing administrative-agency decisions

of the MDOC is that we will not disturb the decision of the administrative agency unless the

decision is “unsupported by substantial evidence[,] arbitrary or capricious[,] beyond the

agency's scope or powers[,] or violative of the constitutional or statutory rights of the

aggrieved party.” Edwards v. Booker, 796 So. 2d 991, 994 (¶10) (Miss. 2001).

¶8.      Wright appeals the circuit court’s several decisions related to the MDOC’s ARP

process. The State argues that the decisions of the ARP were supported by substantial

evidence and are not arbitrary or capricious. Also, the State argues that Wright has failed to

provide a statement of issues as required by Mississippi Rule of Appellate Procedure

28(a)(3). We recognize that Wright’s brief is less than clear, but our review must consider

the fact that Wright has chosen to represent himself in this appeal. In Harvey v. Stone County

School District, 862 So. 2d 545, 549 (¶9) (Miss. Ct. App. 2003), this Court ruled:

         The [Mississippi] [S]upreme [C]ourt has held that “pro se parties should be
         held to the same rules of procedure and substantive law as represented parties.”
         However, the supreme court has also held that we will “credit not so well
         pleaded allegations so that a pro se prisoner's meritorious complaint may not
         be lost because inartfully drafted.” Our courts will also allow the same
         deference to pro se litigants in civil actions.

(Internal citations omitted). Later, we noted that “pleadings filed by pro se litigants are to

be held ‘to less stringent standards than formal pleadings drafted by lawyers.’” Id. at 551

(¶17).

¶9.      Following this direction, we find that the evidence in the record supports the circuit



                                                3
court’s decisions. In fact, the evidence indicates that the ARP decisions were based on

substantial evidence, were not arbitrary or capricious, were not beyond the agency’s scope

of powers, and were not violative of Wright’s constitutional or statutory rights. See id. at 549

(¶9).

¶10.    Wright alleges that he was wrongly issued a rules-violation report (RVR) for

possession of major contraband due to possession of a cell phone. Wright has failed to

provide evidence that refutes this allegation or the decision by the hearing officer.

¶11.    Next, Wright complains that he was wrongly denied legal services related to the ARP.

The record indicates that Wright failed to complete the required information in order for a

notary to notarize the document in question. Also, Wright failed to follow procedure and fill

out the ARP form with the correct building number. Here, we must find that the record

demonstrates that the decision was based on substantial evidence and was not arbitrary or

capricious.

¶12.    Finally, Wright contests the MDOC decisions that denied his complaints of inadequate

bedding and clothing and his inability to attend religious services. Wright’s name was added

to the Islamic institution list as soon as notification was received. This was part of the first-

step response of MDOC’s ARP process. As to the second-step response, however, Wright’s

previous RVR infractions for possession of contraband resulted in his placement into the Cell

Phone Housing Unit as punishment for the infraction. Wright’s placement in this unit did

not violate his constitutional rights, as the supreme court has recognized that the Constitution

does not require prison officials to treat all inmate groups alike where differentiation is

necessary to avoid an imminent threat of institutional disruption or violence. See Russell v.


                                               4
Miss. Dep’t of Corr., 814 So. 2d 802, 806 (¶9) (Miss. 2002) (citation omitted). Hence,

MDOC had the administrative discretion to restrict Wright’s attendance at religious services

for disciplinary and safety purposes. As a result, we find that Wright has failed to provide

any evidence that MDOC’s decision was not supported by substantial evidence, was

arbitrary or capricious, was beyond the agency’s scope or powers, or violated his

constitutional or statutory rights.

¶13.   Based on these findings, we affirm the judgment of the circuit court.

¶14. THE JUDGMENT OF THE CIRCUIT COURT OF GREENE COUNTY IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO GREENE
COUNTY.

   LEE, C.J., IRVING, P.J., BARNES, ISHEE, ROBERTS, CARLTON,
MAXWELL, FAIR AND JAMES, JJ., CONCUR.




                                             5